t c memo united_states tax_court michael p coghlan petitioner v commissioner of internal revenue respondent docket no 19460-06l filed date michael p coghlan pro_se gregory j stull for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent abused his discretion in sustaining the decision to file a notice_of_federal_tax_lien relating to petitioner’s and tax_liabilities findings_of_fact on date petitioner untimely filed his federal_income_tax return on which he reported but did not pay a dollar_figure outstanding liability and elected married_filing_separately status in a notice_and_demand for payment issued on date respondent determined that petitioner was liable for the self-reported underpayment and sec_6651 and additions to tax bringing his total outstanding liability to dollar_figure on date respondent placed petitioner’s account in currently noncollectible cnc status and on date issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing relating to petitioner’s and unpaid income_tax liabilities on date respondent received petitioner’s form request for a collection_due_process_hearing in which petitioner disputed the proposed levy on date ms norman a settlement officer held a face-to-face hearing levy hearing with petitioner during the levy hearing petitioner disputed the balance due with respect to the tax_liability respondent in a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination issued on date recommended unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue that petitioner’s cnc status remain in effect until his financial status improved on date petitioner submitted to respondent a dollar_figure offer-in-compromise oic on date petitioner increased the oic to dollar_figure on date respondent rejected the revised oic and petitioner appealed the rejection respondent subsequently sustained his decision on date respondent issued petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice relating to and on date petitioner filed the form to dispute the validity of the tax_lien and the underlying liability relating to on date mr engelbrecht a settlement officer in memphis scheduled a telephone hearing for date by a letter dated date petitioner requested a face-to- face hearing on date the memphis appeals_office transferred the hearing request to respondent’s chicago appeals_office in a letter dated date ms dismukes a settlement officer in chicago scheduled a date telephone hearing with petitioner on date petitioner who had financial information he wanted the settlement officer to review left ms dismukes a voice mail message requesting a face-to-face hearing on date ms dismukes returned petitioner’s call during the telephone conversation petitioner requested that the lien be released explained the circumstances relating to the filing of his income_tax return and reiterated his desire for a face-to-face hearing in response ms dismukes explained the appeals process informed petitioner that he had not established a basis for withdrawal of the lien and scheduled a face-to-face hearing for date on date petitioner left ms dismukes a voicemail message stating that he would like to reschedule the hearing ms dismukes did not return petitioner’s call or reschedule the hearing on date respondent issued a notice_of_determination denying petitioner’s appeal relating to the filing of the tax_lien on date petitioner while residing in illinois filed his petition with this court seeking a review of the notice_of_determination opinion sec_6320 provides for tax_court review of the commissioner’s administrative determinations to proceed with the collection of tax_liabilities sec_6320 provides that if a taxpayer requests a hearing such hearing shall be held by the internal_revenue_service office of appeals sec_6320 provides that sec_6330 shall apply to the conduct and judicial review of the hearing sec_6320 hearings are informal proceedings and may but are not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer and the taxpayer or some combination thereof sec_301_6320-1 q a-d6 proced admin regs see 115_tc_329 ordinarily a taxpayer who presents in the request relevant nonfrivolous reasons for disagreement with the proposed levy will be offered an opportunity for a face-to-face hearing at the appeals_office closest to the taxpayer’s residence sec_301_6320-1 q a-d7 proced admin regs the taxpayer may raise at the appeals_office hearing any relevant issue relating to the unpaid tax or the lien notice including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives sec_6330 a taxpayer may also raise the underlying tax_liability if the person did not receive a notice_of_deficiency for or did not otherwise have an opportunity to dispute the tax_liability sec_6330 following the hearing the appeals officer must determine whether the collection action may proceed taking into account verification that all requirements of any applicable law or administrative procedure have been met relevant issues raised during the hearing and whether the collection action balanced the need for the efficient collection_of_taxes with the intrusiveness of the collection action see sec_6330 petitioner contends that he was not afforded an appropriate hearing and that ms dismukes failed to meet him face-to-face ms dismukes and petitioner had a telephone conversation on date during which petitioner raised issues relating to the tax_liability and the lien action on multiple occasions petitioner requested a face-to-face hearing to allow him to present information regarding his financial status and responsibilities ie child_support payments counseling expenses and health insurance premiums petitioner further contends that he was not given the opportunity to assert that these financial considerations were justifications to abate his tax_liability even though petitioner was not afforded a face-to-face hearing he has not been prejudiced furthermore petitioner requested that the court not remand his case to the appeals_office it is neither necessary nor productive to remand this case see 118_tc_162 117_tc_183 moreover release of the lien is not justified see sec_6325 petitioner also contends that he was defrauded by his former wife who elected married_filing_separately rather than married_filing_jointly status petitioner claims that his tax_liability would have been lower had they filed a joint return petitioner however had the opportunity to dispute the underlying liability at the levy hearing and thus is not entitled to challenge the underlying liability see 126_tc_356 where the validity of the liability is not properly part of the appeal the court reviews the appeals officer’s administrative determination for abuse_of_discretion see 115_tc_35 see also 114_tc_176 petitioner contends that in determining whether to sustain the lien notice respondent abused his discretion by failing to consider petitioner’s financial responsibilities and the revised oic respondent’s determination however had a sound basis in fact and law and was not arbitrary or capricious first the oic was submitted and rejected before respondent issued the lien notice second petitioner did not raise any collection alternatives third respondent pursuant to sec_6330 properly weighed the intrusiveness of the collection action against the need for the efficient collection_of_taxes finally the assessment of taxes and the recordation of the lien were carried out in accordance with all appropriate statutes and regulations accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
